DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

As per claim 1, “computer-readable storage medium” is disclosed.  In plain meaning, the computer-readable storage medium also covers transitory signal as well as non-transitory medium. Since it does not exclude transitory “signal” storing computer-readable code within relatively short amount of time, the broadest reasonable interpretation in light of specification encompasses that the computer-readable storage medium is signal per se. Thus, the claim is not eligible subject matter.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: receiving module, launching module, determining unite, display unit, adjustment module, first processing unit, second processing unit; configure to: receive, launch, determine, display, adjust, perform;  in claim 7-11, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 2-5, 8-11, 14 and 17-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 (similarly claims 8 and 14) recite: “each of stages” and “the stages".  Claim 1 which claim 2 depends on recite “at least one stage” (i.e. one stage).    There is insufficient antecedent basis for this limitation in the claim.

Claim 3 recite: “each of stages” and “the stages".  Claim 2 and 1 which claim 3 depends on recite “at least one stage” (i.e. one stage).    There is insufficient antecedent basis for this limitation in the claim.

Claim 3 (similarly claim 9) recite: “the stage".  There is insufficient antecedent basis for this limitation in the claim.

The term "dynamic picture" in claim 3 (similarly claim 9) is a relative term which renders the claim indefinite.  The term "dynamic picture" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 4 and 5 (similarly claims 10 and 11) recite: “the time” and “the stage".  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 (similarly claims 11, 17 and 20) recite: “skipping a second partial frame of the picture”.  It is unclear how the picture (i.e. entire picture) can be displayed (as per claim 1) when a partial frame of the picture is skipped.

Claim 5 (similarly claims 11, 17 and 20) recite: “displaying a fourth partial frame of the picture corresponding to the stage more than twice.”  The examiner is unclear how a fourth frame of the picture can be displayed more than twice.
Claim 16 (similarly claims 18, 19 and 20) recite: “the time” and “the stage".  Claim 2 and 1 which claim 16 depends on recite “at least one stage” (i.e. one stage).    There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Champion et al. (Pub 20110181574) (hereafter Champion).


As per claim 1, Champion teaches:
An application launching method, comprising: 
receiving a launching instruction for launching a specified application; and 
launching the specified application according to the launching instruction, and displaying, in a process of launching the specified application, a picture corresponding to at least one stage of the process. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized oscillation rate. During the ramp up time of MEMS platform 114, the laser source 110 typically is not operated at full power in order to avoid an undesirable higher power level of light output 124 before MEMS platform 114 is at the stabilized point of operation and reaches full scale deflection along one or more axes of rotation. In one or more embodiments, rather than waiting for MEMS platform 114 to reach the stabilization point before turning on laser source 110, the power of laser source 110 may be increased over time, for example via ramping or step-wise increases in power, as the MEMS platform 114 is ramping up its operation until the MEMS platform 114 is stabilized at which point full power may be applied to laser source 110. In such an arrangement, light output 124 will be emitted by the display sooner but at lower power, thereby providing a faster visual cue to the user that the display is working In general, a starting period may include the ramping up of one or more elements of a display, but a starting period is so not limited in this respect and 

As per claim 2, rejection of claim 1 is incorporated:
Champion teaches wherein displaying, in the process of launching the specified application, the picture corresponding to the at least one stage of the process comprises: 
determining, according to time of each of stages of the process, a picture corresponding to each of the stages of the process; and 
displaying pictures corresponding to the stages of the process in order in the process of launching the specified application. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized oscillation rate. During the ramp up time of MEMS platform 114, the laser source 110 typically is not operated at full power in order to avoid an undesirable higher power level of light output 124 before MEMS platform 114 is at the stabilized point of operation and reaches full scale deflection along one or more axes of rotation. In one or more embodiments, rather than waiting for MEMS platform 114 to reach the stabilization point before turning on laser source 110, the power of laser source 110 may be increased over time, for example via ramping or step-wise increases in power, as the MEMS platform 114 is ramping up its operation until the MEMS platform 114 is stabilized at which point full power may be applied to laser source 110. In such an arrangement, light output 124 will be emitted by the display sooner but at lower power, thereby providing a faster visual cue to the user that the display is working In general, a starting period may include the ramping up of one or more elements of a display, but a starting period is so not limited in this respect and 

As per claim 3, rejection of claim 2 is incorporated:
Champion teaches wherein determining, according to the time of each of the stages of the process, the picture corresponding to each of the stages of the process comprises: in response to determining that time of a stage is less than or equal to a preset threshold, determining that a static picture corresponds to the stage; in response to determining that the time of the stage is greater than the preset threshold, determining that a dynamic picture corresponds to the stage. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized oscillation rate. During the ramp up time of MEMS platform 114, the laser source 110 typically is not operated at full power in order to avoid an undesirable higher power level of light output 124 before MEMS platform 114 is at the stabilized point of operation and reaches full scale deflection along one or more axes of rotation. In one or more embodiments, rather than waiting for MEMS platform 114 to reach the stabilization point before turning on laser source 110, the power of laser source 110 may be increased over time, for example via ramping or step-wise increases in power, as the MEMS platform 114 is ramping up its operation until the MEMS platform 114 is stabilized at which point full power may be applied to laser source 110. In such an arrangement, light output 124 will be emitted by the display sooner but at lower power, thereby providing a faster visual cue to the user that the display is working In general, a starting period may include the ramping up of one or more elements of a display, but a starting period is so not limited in this respect and may not include or require ramping up. Furthermore, in 


As per claim 4, rejection of claim 1 is incorporated:
Champion teaches adjusting, according to the time of the stage, a display of the picture corresponding to the stage, wherein the time of the stage is time from a starting time point of the stage to a starting time point of a next stage. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized oscillation rate. During the ramp up time of MEMS platform 114, the laser source 110 typically is not operated at full power in order to avoid an undesirable higher power level of light output 124 before MEMS platform 114 is at the stabilized point of operation and reaches full scale deflection along one or more axes of rotation. In one or more embodiments, rather than waiting for MEMS platform 114 to reach the stabilization point before turning on laser source 110, the power of laser source 110 may be increased over time, for example via ramping or step-wise increases in power, as the MEMS platform 114 is ramping up its operation until the MEMS platform 114 is stabilized at which point full power may be applied to laser source 110. In such an arrangement, light output 124 will be emitted by the display sooner but at lower power, thereby providing a faster visual cue to the user that the display is working In general, a starting period may include the ramping up of one or more elements of a display, but a starting period is so not limited in this respect and may not include or require ramping up. Furthermore, in general, a starting period may last until a predetermined condition is reached such as a sufficiently stabilized state of one or more elements of the display, however a predetermined condition may be any condition that defines and/or ends a starting period 

As per claim 5, rejection of claim 4 is incorporated:
Champion teaches wherein adjusting, according to the time of the stage, the display of the picture corresponding to the stage comprises: in response to determining that the time of the stage is less than preset display time of the picture corresponding to the stage, performing at least one of: increasing a display speed of a first partial frame of the picture corresponding to the stage or skipping a second partial frame of the picture corresponding to the stage; in response to determining that the time of the stage is greater than the preset display time of the picture corresponding to the stage, performing at least one of: decreasing a display speed of a third partial frame of the picture corresponding to the stage or displaying a fourth partial frame of the picture corresponding to the stage more than twice. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized oscillation rate. During the ramp up time of MEMS platform 114, the laser source 110 typically is not operated at full power in order to avoid an undesirable higher power level of light output 124 before MEMS platform 114 is at the stabilized point of operation and reaches full scale deflection along one or more axes of rotation. In one or more embodiments, rather than waiting for MEMS platform 114 to reach the stabilization point before turning on laser source 110, the power of laser source 110 may be increased over time, for example via ramping or step-wise increases in power, as the MEMS platform 114 is ramping up its operation until the MEMS platform 114 is stabilized at which point full power may be applied to laser source 110. In such an 

As per claim 6, rejection of claim 1 is incorporated:
Champion teaches wherein the specified application comprises a booting application of a projector. ([Paragraph 2], When turning on electronic devices such as projectors or other devices that emit light as an output, the user typically looks for whether the device is outputting light as a cue to determine if the device is working properly. For some light emitting devices such as laser pointers, the device may instantly emit light in response to turning the device on, thereby giving the user immediate feedback that the device is working However, some devices may have a predetermined startup time after the user has turned the device on. The device is working properly, but the user may not be aware that the device is working but just needs to startup before the device starts to emit light. Users who are not cognizant of the startup time may attempt to look directly into the emission port to check whether the device is working properly. If the device completes its startup while the user is looking into the emission port, the device may inadvertently provide a full power emission into the user's eye.)

As per claims 7-12, 19 and 20.  These are device claims corresponding to the method claims 1-6, 17 and 17.  Therefore, rejected based on similar rationale.

 As per claims 13 and 14.  These are projector claims corresponding to the method claims 1 and 2.  Therefore, rejected based on similar rationale.

As per claim 15.  This is a computer-readable storage medium claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

As per claim 16, rejection of claim 2 is incorporated:
Champion teaches adjusting, according to the time of the stage, a display of the picture corresponding to the stage, wherein the time of the stage is time from a starting time point of the stage to a starting time point of a next stage. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized oscillation rate. During the ramp up time of MEMS platform 114, the laser source 110 typically is not operated at full power in order to avoid an undesirable higher power level of light output 124 before MEMS platform 114 is at the stabilized point of operation and reaches full scale deflection along one or more axes of rotation. In one or more embodiments, rather than waiting for MEMS platform 114 to reach the stabilization point before turning on laser source 110, the power of laser source 110 may be increased over time, for example via ramping or step-wise increases in power, as the MEMS 

As per claim 17, rejection of claim 16 is incorporated:
Champion teaches wherein adjusting, according to the time of the stage, the display of the picture corresponding to the stage comprises: in response to determining that the time of the stage is less than preset display time of the picture corresponding to the stage, performing at least one of: increasing a display speed of a first partial frame of the picture corresponding to the stage or skipping a second partial frame of the picture corresponding to the stage; in response to determining that the time of the stage is greater than the preset display time of the picture corresponding to the stage, performing at least one of: decreasing a display speed of a third partial frame of the picture corresponding to the stage or displaying a fourth partial frame of the picture corresponding to the stage more than twice. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to 

As per claim 18, rejection of claim 3 is incorporated:
Champion teaches adjusting, according to the time of the stage, a display of the picture corresponding to the stage, wherein the time of the stage is time from a starting time point of the stage to a starting time point of a next stage. ([Paragraph 15], During startup, upon controller 122 initially driving MEMS platform 114 with drive signal 116, MEMS platform 114 oscillates in one or more directions in response to drive signal 116 and ramps up over a period of time to a stabilized 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196